Supplemental Opinion on Re-hearing.
Petition for re-hearing. — Overruled.
Per Curiam.
11 In the opinion this language is used in considering complaints made as to the misconduct of counsel in argument: “Some of the language of counsel seems to have been of no other significanee than personal abuse. It dealt with the defendant as a usurer; as unscrupulous in methods and means to make money; as avaricious, *595cold, cruel, and treacherous. The charges were amplified by denunciations and comparisons.” The reference in the quotation to “personal abuse” should not be construed as a conclusion that such was its purpose or effect; nor should the language quoted, nor other language in the opinion, be construed as justifying personal abuse in argument by counsel. We designed no more by tbe language used than this: that some of the language, by which defendant was denounced in the manner stated, disconnected from much of the record, seemed to have no other significance than personal abuse, but that, in view of tbe disclosures by tbe record, because of which tbe character, conduct, and habits of the defendant became proper matters for comment and consideration, the inference of personal abuse was unwarranted. The control of counsel in this respect is, within the limits of a proper discretion, invested in the trial court. The most we have said in this case is that such a discretion was fairly exercised, in view of the record, which seldom has a parallel in judicial procedure. The petition for a re-hearing is OVERRULED.